 1
 2
 3
 4
 5
 6
 7
 8                                  UNITED STATES DISTRICT COURT
 9                                 EASTERN DISTRICT OF CALIFORNIA
10
11   SUZANNE NA PIER,                                    Case No. 1:21-cv-00885 NONE JLT
12                 Plaintiff,                            ORDER AFTER NOTICE OF SETTLEMENT
            vs.                                          (Doc. 6)
13
     VICTOR A. GHOSN, et al.,
14
                   Defendants.
15
16
17          The plaintiff reports she has settled the matter and indicate she will seek dismissal of the action

18   soon. (Doc. 6 at 2) Thus, the Court ORDERS:

19          1.     The stipulation to dismiss the action SHALL be filed no later than September 3, 2021;

20          2.     All pending dates, conferences and hearings are VACATED.

21   The parties are advised that failure to comply with this order may result in the Court imposing

22   sanctions, including the dismissal of the action.
23
24
25   IT IS SO ORDERED.
26
        Dated:    July 12, 2021                             _ /s/ Jennifer L. Thurston
27                                                CHIEF UNITED STATES MAGISTRATE JUDGE
28
